Citation Nr: 1813517	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle fracture with chronic pain and instability.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to June 1973 and April 1980 to October 2002, with additional service in the Army Reserve.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2012 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim for service connection for a right ankle disability was denied by the RO in the October 2012 rating decision.  Thereafter, service connection was granted for the right ankle disorder in the April 2014 rating decision and the Veteran was afforded a 10 percent rating.  The Veteran then submitted a June 2014 substantive appeal which included a statement of disagreement with the April 2014 rating decision and specifically, the 10 percent rating assigned for the right ankle disability.  The appeal of the right ankle rating was timely perfected and thus, is currently before the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right Ankle

The Veteran contends that he is entitled to a rating in excess of 10 percent for his right ankle disability.  He was afforded a February 2014 VA examination in which he was diagnosed with right ankle fracture with residual chronic pain and instability.  He reported flare-ups, including constant pain at a level of 4/10 and increased pain to 9/10 due to flare-ups.  The Veteran indicated his pain worsens during prolonged standing and that he experiences sharp, shooting pain.  Upon examination, no reduced range of motion was noted by the examiner, including after repetitive testing.  Functional loss was indicated due to pain on movement and disturbance of locomotion, with pain on palpation.  The Veteran also requires regular use of a brace due to the right ankle pain and instability and has difficulty going up stairs.  Additionally, the examiner stated it would be mere speculation to provide an opinion on any additional loss of range of motion during a flare-up or over a period of time.  He noted the Veteran had no significant loss of range of motion with repetition during the examination and was not having a flare-up.

The Veteran submitted a January 2017 statement in which he indicated that he occasionally steps wrong and is in severe pain for over a week.  He reported continuing daily pain, a limited ability to move and function as normal, and tiring easily with standing or walking.

The Board notes the February 2014 VA examination report did not include full joint testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing.  The examiner did test the left ankle joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  On remand, the VA examiner should address such inquiries.

Further, the Veteran reported significant right ankle flare-ups during the February 2014 VA examination; however, the examiner did not provide an adequate rationale with regard to potential additional functional loss during these reported flare-ups.  On remand, the VA examiner is required to ascertain adequate information regarding the Veteran's flare-ups and "estimate the functional loss that would occur during flares."  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Left Ankle

The Veteran contends that his left ankle disability is related to his more than twenty-five years of active service.

The Veteran's service treatment records are silent for left ankle complaints, treatment or diagnosis.  However, there were significant right ankle and bilateral feet complaints, and those conditions are currently service connected.

An April 2011 VA treatment record included an MRI of the left ankle which indicated osteochondral injury of the medial talar dome.  Further, the February 2014 VA examiner diagnosed the Veteran with left ankle chronic pain and instability, not a claimed condition; however, no etiology opinion was provided.

The Veteran indicated in a February 2013 statement that he has a left ankle disorder related to running, marching and other physical fitness activities during service.  Additionally, in June 2014, he stated that his left ankle chronic pain and instability was related to his lengthy period of service.

There is sufficient evidence to support that the Veteran has a left ankle condition which may have had its onset during service, or is otherwise related.  Therefore, the Board finds that a VA examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Lastly, in light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from February 2014.

2.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right ankle disability.  The examiner should also address the nature and etiology of any diagnosed left ankle disorder.

The examiner is to identify all current left and right ankle disabilities.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should specifically test the ankle joints for pain on both active and passive motion, in weight bearing and nonweight-bearing and with range of motion measurements of the opposite joint.

The examiner should also estimate the functional loss of the disorders that would occur during flare-ups.  If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left ankle disability had its onset during, or is otherwise related to, service.

The lay evidence should be addressed, including such related to the Veteran's lengthy period of service.  All opinions expressed should be accompanied by supporting rationale.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

